Title: From James Madison to Peter Foster (Abstract), 25 March 1805
From: Madison, James
To: Foster, Peter


25 March 1805, Department of State. “After several attempts to procure a copy of the proceedings at Cuba against you, the Gentleman who acts as Consul has been finally refused it. I[f] therefore you will make out an account of your sufferings, the alleged cause of them, and an estimate of the losses you sustained, the whole in the form of a deposition, it shall be sent to the Minister at Madrid and compensation demanded.”
